UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6921



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEJUAN ANDERKO WATKINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-02-106)


Submitted:   December 28, 2005            Decided:   January 19, 2006


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dejuan Anderko Watkins, Appellant Pro Se. Michael Gordon James,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dejuan Anderko Watkins appeals the district court’s order

denying   his   “Motion   to   Defer   Fine   Payments      During   Term   of

Supervised    Release   Instead   of   During   Term   of    Imprisonment.”

Watkins contends the district court impermissibly delegated its

authority to establish the payment terms of any unpaid fines as a

condition of supervised release in violation of United States v.

Miller, 77 F.3d 71, 77-78 (4th Cir. 1996) (holding that district

court may not delegate its authority to set amount and timing of

payments of restitution or fines to Bureau of Prisons (“BOP”) or

probation officer without retaining ultimate authority over such

decisions).     We affirm.

           Although Watkins’ judgment refers any unpaid amount at

the commencement of a term of supervised release to a payment

schedule, no such schedule is delineated in the judgment. Instead,

it appears that the BOP has drafted a schedule under the Inmate

Financial Responsibility Program (“IFRP”) for Watkins to follow.

Participation in the IFRP does not violate Miller.           See Matheny v.

Morrison, 307 F.3d 709, 712 (8th Cir. 2002) (holding that BOP has

discretion to place inmate in          IFRP when sentencing court has

ordered immediate payment of court-imposed fine) (citing McGhee v.

Clark, 166 F.3d 884, 886 (7th Cir. 1999), and Montano-Figueroa v.

Crabtree, 162 F.3d 548, 549-50 (9th Cir. 1998)).             But see United

States v. McGlothlin, 249 F.3d 783, 785 (8th Cir. 2001) (holding


                                  - 2 -
that district court improperly delegated payment schedule to BOP

when it ordered restitution to be due immediately but intimated

that BOP would collect restitution to    maximum degree possible

through its IFRP while defendant was incarcerated).   Accordingly,

we affirm the district court’s order.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -